Citation Nr: 0204804	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  01-06 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California

THE ISSUE

Entitlement to service connection for purpose of obtaining VA 
dental treatment.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1963 to December 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 RO rating decision that denied service 
connection for purposes of obtaining VA dental treatment.  
The veteran submitted a notice of disagreement in January 
2001, and the RO issued a statement of the case in March 
2001.  The veteran submitted a substantive appeal in June 
2001, and he testified before a member of the Board in 
February 2002.


FINDINGS OF FACT

1.  The veteran does not have a compensable service-connected 
dental disability; he has no service-connected diseases or 
disabilities, was not a prisoner of war, and is not in 
receipt of benefits under 38 U.S.C.A. chapters 17 or 31.

2.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma.


CONCLUSIONS OF LAW

1.  Claimed residuals of dental trauma were neither incurred 
in nor aggravated by service.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.381 (2001).

2.  The veteran does not meet the criteria for eligibility 
for VA dental treatment.  38 C.F.R. § 17.161 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  The regulations, with the 
exception of development in the case of attempts to reopen 
finally denied claims made after August 21, 2001, are not 
meant to bestow any new rights.  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Thus, the veteran is not prejudiced by the 
Board's initial application of the regulations to his claim.

In this case the veteran's application appears to be intact.  
He has been informed of the information necessary to 
substantiate his claim via the statement of the case. There 
does not appear to be any relevant evidence that has not been 
associated with the claims folder. The record contains 
sufficient information to decide the claim.  

Records of the veteran's dental treatment from his initial 
examination in service in March 1963 to his separation 
examination in November 1964 have been associated with the 
claims folder.  The veteran has been afforded an opportunity 
to provide testimony.  

VA is required to afford an examination where there is 
competent diagnosis or signs and symptoms of a current 
disability; the evidence indicates that the current 
disability or symptoms may be associated with a claimant's 
active service; and there is insufficient evidence to decide 
the claim.  The record in this case contains competent 
evidence of a defective dental bridge currently.  As will be 
discussed below, the currently defective dental bridge was 
not present at service discharge or the result of dental 
trauma.  Thus the current defect could not be associated with 
service.  38 U.S.C.A. § 1712.  Therefore, an examination is 
not required.  No further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).

II.  Entitlement to Service Connection for Purpose
of Obtaining VA Dental Treatment

A.  Factual Background

Service medical records at the time of the veteran's 
enlistment examination in February 1963 show that his teeth 
were not examined.

Service dental records at the time of the veteran's initial 
dental examination in March 1963 note that teeth 6, 7, 8, 9, 
and 10 were missing and replaced by a bridge, with 
attachments on teeth 5 and 11.  Also missing was tooth 19; 
teeth 3, 4, 13, 14, and 30 had fillings or restorations.  The 
veteran also had heavy calculus and gingivitis.  Records 
reflect that the bridgework was repaired in March 1963, and 
that its facing was re-cemented at teeth 11 and 12.

Service dental records show that the veteran's bridgework was 
replaced in August and September 1963, fitting from teeth 4 
through 12.  Service medical records do not show any trauma 
to the mouth or teeth.  

Service medical records at the time of the veteran's 
separation examination in November 1964 show that teeth 5, 6, 
7, 8, 9, 10, and 19 were missing.  No history of dental 
trauma was reported.

In December 1999 the veteran submitted his initial claim for 
benefits.  He reported that he had experienced unspecified 
dental injury in 1963.

VA medical records show an assessment of a "loose anterior 
maxillary bridge" in December 1999.  In April 2000 a VA 
dentist reported that the veteran's bridge was mobile, and 
needed removal, evaluation, and some kind of replacement.  It 
was noted that the veteran reported an injury to the mouth 
while in the military resulting in the loss of teeth and 
placement of the fixed bridge that now needed replacement.

In a statement dated in January 2000, Janet Lent, D.D.S., 
noted that the veteran had a fixed bridge that had been 
placed by Army dentists in 1963.  She commented that since 
bridges of this type could be expected to last from 12 to 15 
years it was a testimony to the Army treatment that the 
bridge had lasted as long as it had--approximately 35 years.  
She argued that since the bridge had been given to the 
veteran in service, its replacement should be service 
connected.

In his notice of disagreement dated in January 2001, the 
veteran reported that his bridge had been replaced in service 
due to an accident during service.  The veteran reported that 
the incident had seemed minor to him.  He wrote that while 
stoking a boiler at Fort Bragg, North Carolina, he had 
slipped and hit his mouth on the boiler.  He recalled that 
the incident occurred in late 1963, but could not recall the 
exact date due to the passage of time.  The veteran stated 
that he had cut his upper lip, but did not think it necessary 
to go on sick call.  A couple of weeks later he saw a dentist 
because there was something wrong with his old bridge; it was 
loose.  The bridgework was found to be damaged and needed 
replacement.

The veteran's testimony at the hearing in February 2002 was 
to the effect that the initial bridgework was done in 
approximately 1957, while he was in high school.  He 
testified that x-rays were taken of the bridgework in service 
during his initial dental examination in March 1963.

The veteran also testified as to the incident of service in 
August or September 1963 when, while shoveling coal, he hit 
himself against the boiler.  Upon examination by a dentist 
soon thereafter, the veteran was told that the bridge was no 
longer workable and had to be replaced.  He asserted that, 
since the bridgework had been replaced in service, it should 
be service-connected; and that currently the bridge was loose 
and required replacement.

B.  Legal Analysis

The dental regulations were revised effective June 8, 1999, 
to clarify requirements for service connection of dental 
conditions and to provide that VA will consider certain 
dental conditions service-connected for treatment purposes if 
they are shown in service after a period of 180 days.  
64 Fed. Reg. 30392-30393 (1999) (codified as 38 C.F.R. § 
3.381).  The regulation now provides that treatable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for purposes of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.

Here, the Board notes that the veteran first filed a claim 
for entitlement to service connection for purpose of 
obtaining VA dental treatment in December 1999.  Hence, the 
newer regulations are applicable to his claim.  However, the 
Board notes that there has been no substantive change in the 
legal provisions that would affect the outcome of the present 
case.  See 38 C.F.R. § 3.381 (2001); 64 Fed. Reg. 30392-30393 
(1999).

To be eligible for outpatient dental treatment, at VA 
expense, a veteran must satisfy one of the eligibility 
categories listed in 38 U.S.C.A. § 1712 and 38 C.F.R. 
§ 17.123.  In this case, the veteran alleges entitlement on a 
Class II(a) basis, which provides treatment for veterans who 
have a service-connected noncompensable dental condition or 
disability which has been adjudicated as resulting from 
combat wounds or other service trauma.  See 38 U.S.C.A. 
§ 1712(b)(1)(C); 38 C.F.R. § 17.123(c).

The significance of establishing service connection for a 
dental condition, on the basis of service trauma, is that a 
veteran will be eligible for perpetual VA dental care for the 
condition.  38 U.S.C.A. § 1712(a)(1)(C) (West 1991 & Supp. 
2001); 38 C.F.R. § 17.161(c) (2001).

Service dental records show that the veteran was missing 
several teeth when he entered service in 1963, which had 
already been replaced by a bridge.  Dental treatment 
performed in 1963 appears to be the repairing of the bridge, 
as well as its replacement in August and September 1963.  
Service records do not suggest any dental trauma to any 
teeth; nor did the veteran testify to the loss of any teeth 
in service.

Moreover, treatment during service, including filling or 
extraction of a tooth, or placement of a prosthesis, will not 
be considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 
180 days or more of active service.  38 C.F.R. § 3.381(c).  
The overall evidence does not suggest that any dental 
conditions in service were associated with trauma.

The veteran is competent to report the trauma he sustained 
when he struck the boiler during service.  However, the 
record shows, and he concedes, that there was no evidence of 
a damaged bridge at the time of his service discharge.  He 
also seems to concede that the current defective bridge is 
not the result of trauma in service but of the passage of 
time.  Dr. Lents' statement is to the effect that the 
veteran's bridge became defective, not because of trauma, but 
because it had been in place for 35 years.

The Board notes that tooth 5 was present at the time of the 
veteran's initial dental examination in 1963, but was noted 
to be missing at the time of the veteran's separation 
examination in November 1964.  Records do not show that the 
tooth was extracted in service due to trauma.  A dental 
condition related to service that is due to causes other than 
a combat wound or trauma is typically subject to the 
limitations of one-time treatment and timely application 
after service.  38 C.F.R. § 17.161(c) ("Class II (a)").

While post-service dental records note that the veteran's 
current bridgework is mobile and in need of replacement, the 
Board finds no existing dental condition attributed to 
service trauma.

The veteran is also ineligible for the other classes of 
dental treatment set out in 38 C.F.R. § 17.161.  The veteran 
has not reported, nor does the record show a dental 
disability that could be compensable.  See 38 C.F.R. § 4.150 
(2001).  Therefore, he would not be eligible for Class I 
dental treatment.  The veteran was discharged from service 
prior to September 30, 1981, and did not apply for dental 
benefits within one year of service discharge; thus he is 
ineligible for Class II dental treatment.  

Since he does not have a noncompensable service-connected 
dental disorder resulting from service trauma or combat 
wounds, the veteran is ineligible for Class II(a) dental 
care.  He was not a prisoner of war, and is therefore 
ineligible for Class II(b) or II(c) dental care.  He has not 
made a prior application for dental benefits, and is not 
eligible for Class II(R) (Retroactive) treatment.  

He has no other service-connected disabilities, and therefore 
cannot have a dental condition that aggravates a service-
connected disability, a service-connected disability rated as 
100 percent disabling, or a total rating for compensation 
based on individual unemployability.  Therefore, he is not 
eligible for Class IV dental treatment.  

He is not participating in a rehabilitation program under 38 
U.S.C.A. chapter 31, and he has not reported being admitted 
or otherwise receiving care under 38 U.S.C.A. chapter 17.  
Since he does not meet any of the criteria for eligibility 
under 38 C.F.R. § 17.161, he cannot be authorized outpatient 
dental treatment.

The preponderance of the evidence is against the claim for 
service connection for dental trauma for the purpose of 
obtaining VA dental treatment, and the claim is denied.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107.


ORDER

Service connection for purposes of obtaining VA dental 
treatment is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

